Citation Nr: 1107470	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-37 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October, 27 1980 denial of dependency and indemnity compensation 
(DIC) for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  The appellant was the Veteran's spouse at the time of his 
death. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO in 
Cleveland, Ohio which found that there was no CUE in an October 
27, 1980 denial of DIC benefits. 

In a May 2009 decision, the Board found that the appellant could 
not reopen her claim for death benefits because she had remarried 
and therefore was no longer eligible as a surviving spouse for 
such benefits.  The Board remanded the motion to revise the 
October 1980 denial of DIC benefits on the basis of CUE for the 
issuance of a statement of the case (SOC).  An SOC was issued in 
July 2009 and the claim recertified to the Board in January 2010 
for appellate review. 

In June 2010 the appellant testified at a hearing at the 
Cleveland RO before the undersigned.  A transcript of the hearing 
has been associated with the claims file. 

In a statement received by VA in October 2009, the 
appellant also argued that there was CUE in the October 
27, 1980 denial of pension benefits based on her income at 
the time.  She argued that Social Security benefits she 
received did not serve as countable income for the purpose 
of determining eligibility for death pension.  This issue 
has not been adjudicated by the agency of original 
jurisdiction (AOJ).  Thus, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  
FINDINGS OF FACT

1.  The appellant's original claim of entitlement to DIC benefits 
was denied on October 27, 1980. 

2. The October 27, 1980 denial of DIC benefits was reasonably 
supported by the law at the time and the evidence then of record; 
the denial was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

There was no CUE in the October 27, 1980 denial of DIC benefits.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims 
file, and has an obligation to provide an adequate statement of 
reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 
(West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  While the Board must review the entire record, it need 
not discuss each piece of evidence.  See id.  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

A motion to reverse or revise a final decision on the basis of 
CUE is not a claim for benefits, but is rather a collateral 
attack on that decision.  While CUE, when demonstrated, may 
result in reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits under parts II 
or III of title 38, which govern the benefits available under the 
laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).  Whether there is CUE in a rating decision 
must be based on the record and law that existed at the time of 
the prior adjudication in question, and therefore the notice and 
duty to assist provisions under the VCAA are not applicable.  
Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA 
does not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In 
this regard, it is noted that "CUE claims are not conventional 
'appeals,' but rather are requests for revisions of previous 
decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 
F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 
1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the 
notice and assistance provisions of the VCAA are not applicable.

As noted above, in June 2010 the appellant testified before the 
undersigned.  Under 38 C.F.R. § 3.102(c)(2) (2010), it is the 
responsibility of the hearing officer to explain fully the issues 
and suggest the submission of evidence which the claimant may 
have overlooked and which would be of advantage to the claimant's 
position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 
(2010), the Court held that the hearing officer's duties under 
38 C.F.R. § 3.102(c)(2) are twofold.  First, the hearing officer 
must explain fully the issues still outstanding that are relevant 
and material to substantiating the claim by explicitly 
identifying them for the claimant.  Id. at 496.  Second, the 
hearing officer must suggest that a claimant submit evidence on 
an issue material to substantiating the claim when such evidence 
is missing from the record or when the testimony at the hearing 
raises an issue for which there is no evidence in the record.  
Id. at 496-97. 

Here, the outstanding issue has been whether there was an error 
of fact or of law in the October 1980 denial of benefits that 
compels the conclusion that the result would have been manifestly 
different but for the error.  Although the appellant was asked 
questions pertaining to this issue, she was not told directly 
that such an error needed to be established.  See id. at 497 
(holding that a hearing officer's inquiries regarding the 
existence of a current disability and a nexus to service did not 
equate to explaining that these issues were material to 
substantiating the service connection claim).  However, the Board 
finds that the appellant has not been prejudiced by any error.  
During the hearing as well as in statements submitted during the 
pendency of this claim, the appellant has argued that the October 
1980 denial was erroneous because the Veteran died of a cancer 
(lung cancer) that is on the list of cancers subject to 
presumptive service connection for veterans exposed to Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309(e) (2010).  She has also 
submitted a statement from the private doctor who treated the 
Veteran for his cancer stating that his cancer of the kidney had 
metastasized to cancer of the lung.  Thus, the appellant has 
demonstrated actual knowledge of what is required to substantiate 
her claim, namely that the decision in question must have been 
clearly erroneous.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, no prejudice exists as any 
error in not explaining the outstanding issue did not affect the 
outcome of the Board's decision.  See id.; see also Bryant, 23 
Vet. App. at 498-99; Shinseki v. Sanders, 129T S. Ct. 1696, 1704-
05 (2009) (holding that the assessment of whether prejudicial 
error exists is based on the specific facts of each case).  

As to the duty to suggest evidence that may have been overlooked, 
the appellant did not raise any new issues pertaining to her 
claim at the hearing.  See Bryant 23 Vet. App. 496-97.  She was 
also told at the hearing that she should submit any relevant 
documents in her possession.  There is no indication of any other 
outstanding evidence that may have been overlooked.  See id. at 
497-98.  Therefore, there was no need to suggest the submission 
of evidence missing from the record.  See id.  Accordingly, the 
Board finds that the hearing officer's duties under 38 C.F.R. 
§ 3.102(c)(2) have been fulfilled and that no prejudice exists 
with respect to any errors in this regard.  See id. 

II. CUE

The appellant argues that there was CUE in the October 1980 
denial of DIC benefits because the Veteran had been exposed to 
Agent Orange while serving in Vietnam and died of a disease, 
namely lung cancer, which has been associated with Agent Orange 
exposure and is subject to service connection on a presumptive 
basis.  See 38 C.F.R. § 3.307, 3.309(e).  Alternatively, she 
argues that the Veteran's cancer was caused by his involvement in 
testing of chemical and biological agents conducted by the 
military.  For the following reasons, the Board finds that CUE 
has not been established in the October 1980 denial of DIC 
benefits. 

By way of background, the Board notes that the appellant 
initially filed for death benefits in September 1980.  The claim 
was denied in an October 1980 decision.  The appellant did not 
appeal and the decision became final.  See 38 U.S.C.A. § 7105.  
The appellant subsequently sought to reopen her claim for death 
pension in July 1989 and this claim was denied in August 1989.  
The appellant does not argue that there was CUE in the August 
1989 decision and has not sought to reopen this claim.  

There are only two exceptions to the rule of finality of VA 
decisions: (1) challenges based on CUE in a prior, final decision 
(see 38 U.S.C.A. §§ 5109A, 7111 (West 2002)), and reopened claims 
based on new and material evidence (see 38 U.S.C.A. § 5108 (West 
2002)).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  

As discussed above, the appellant's petition to reopen her claim 
for DIC benefits was denied by the Board in May 2009.  Thus, the 
only issue is whether there was CUE in the October 1980 decision.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as "an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove 
the existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has emphasized the stringent standard for establishing 
CUE:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error 
. . . If a claimant- appellant wishes to reasonably 
raise clear and unmistakable error there must be some 
degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if 
true, would be clear and unmistakable error on its 
face, persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that there 
is a presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 3 Vet. 
App. at 313-14, cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 
120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, 3 Vet. App. at 313-14.  Similarly, the 
Court has rejected general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of "error" 
as being too broad.  See Fugo, 6 Vet. App. at 44.  If a claimant 
wishes to reasonably raise a CUE claim, there must be some degree 
of specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, the 
claimant also must give persuasive reasons as to why the result 
of the prior determination would have been manifestly different 
but for the alleged error. Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally attacked 
as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245. Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The appellant has argued that the Veteran died of cancer caused 
by exposure to Agent Orange while serving in Vietnam or by tests 
of chemical and biological agents he was involved in during his 
service in the Navy.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either the 
principal cause of death or contributed substantially and 
materially to the veteran's death.  38 C.F.R. § 3.312.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, service connection for malignant tumors may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(d). 

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  The 
diseases presumed to be caused by herbicide exposure include AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The Board notes that section 
3.309(e) was recently amended in August 31, 2010.  However, this 
amendment only applies to claims received by VA on or after 
August 31, 2010 or pending before that date.  See 75 Fed. Reg. 
53, 202 (August 31, 2010).  Thus, the amendment is not applicable 
to the present claim.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Fed. Reg., 
72 FR 32395, 32397-32398 (June 12, 2007).

At the time of the October 1980 denial of DIC benefits, the 
relevant evidence of record consisted of the Veteran's July 1980 
Certificate of Death reflecting that he died of carcinoma of the 
right kidney with metastases and hypercalcemia.  The Veteran's 
service treatment records are negative for any form of cancer or 
hypercalcemia.  

The Board notes that in 2006, a July 1980 hospitalization record 
reflecting a diagnosis of renal carcinoma was associated with the 
file.  In 2007, additional private treatment records dated in 
1977 reflecting treatment for kidney cancer were received by VA.  
In 2008, VA received a December 2007 letter from Dr. Chung, a 
private physician who treated the Veteran for his cancer, stating 
that the Veteran's kidney cancer was removed in 1977 but "had 
metastasized (spread and recurred) to the lung and bone."  
Because this evidence was not of record at the time of the 
October 1980 decision, it has no bearing on whether there was CUE 
in that decision, as a determination of CUE must be based on the 
record as it existed at the time of the decision in question.  
See Damrel, 6 Vet. App. at 245.

The Board will first address the appellant's contention that 
there was CUE in the October 1980 decision because the Veteran's 
lung cancer is listed among the diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(e).  As discussed 
above, a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  See Damrel, 6 Vet. App. at 245.  Here, at the time 
of the October 1980 denial, there was no VA law or regulation in 
existence providing for presumptive service connection for any 
disease associated with herbicide exposure.  The first regulation 
creating a presumption of service connection based on herbicide 
exposure was not passed until 1985 and only applied to chloracne.  
See Adjudication of Claims Based on Exposure to Dioxin or 
Ionizing Radiation, 50 Fed. Reg. 34, 452 (August 26, 1985).  This 
presumption was effective September 26, 1985.  A presumption of 
service connection for respiratory cancers, including lung 
cancer, based on herbicide exposure was not passed until 1994.  
See Diseases Associated with Exposure to Certain Herbicide Agents 
(Multiple Myeloma and Respiratory Cancers), 59 Fed. Reg. 29, 723 
(June 9, 1994).  This presumption was effective June 9, 1994.  
Id.  Thus, the law as it existed at the time of the October 1980 
denial of DIC benefits did not provide for presumptive service 
connection for lung cancer or any other disease based on 
herbicide exposure.  Accordingly, even if it had been established 
at the time that the Veteran had been exposed to Agent Orange 
during his military service (as will be discussed below, such 
exposure has not been established), there was still no law in 
existence at the time that would have allowed for service 
connection on a presumptive basis for lung cancer due to 
herbicide exposure.  See Damrel, 6 Vet. App. at 245.

The Board has also considered whether the fact that lung cancer 
has since been found to be associated with herbicide exposure can 
provide a basis for finding CUE in the October 1980 decision.  
However, a finding of CUE can only be based on the facts as they 
were known at the time of the October 1980 rating decision.  See 
id.  At that time, the evidence of record did not show that the 
Veteran had lung cancer or that lung cancer was associated with 
herbicide exposure.  Rather, it showed that the Veteran died of 
right kidney cancer with metastases.  Cancer of the kidney or 
renal cancer is not a disease that has been found by VA to be 
associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  
The evidence of lung cancer was not received by VA until 2008.  
Because the evidence of record at the time of the October 1980 
denial of DIC benefits did not show that the Veteran died of lung 
cancer, subsequent evidence of lung cancer may not be a basis for 
finding CUE in that decision.  See Damrel, 6 Vet. App. at 245.  

The Board also notes that even if lung cancer had been 
established at the time, CUE in the October 1980 decision would 
still not be established.  As noted above, there was no law 
providing for presumptive service connection for any disease 
associated with herbicide exposure at the time of the October 
1980 decision.  See id.  Furthermore, as discussed below, the 
evidence of record does not show that the Veteran was in fact 
exposed to herbicides during service.  Finally, because the 
evidence shows that the Veteran's lung cancer was secondary to 
his kidney cancer, there is no indication that it was associated 
with his alleged herbicide exposure.  In this regard, the 
December 2007 letter from Dr. Chung states that the Veteran's 
lung cancer was a metastasis of the Veteran's kidney cancer.  A 
presumptive cancer listed under section 3.309(e) that develops as 
a result of a metastasizing non-presumptive cancer may not be 
service-connected under sections 3.307 and 3.309(e), as this 
constitutes affirmative evidence that a cancer which otherwise is 
presumed to have been caused by herbicide exposure was in fact 
caused by an intercurrent disease unrelated to herbicide 
exposure.  See 38 U.S.C.A. § 1113(a) (West 2002); Darby v Brown, 
10 Vet. App. 243, 246 (1997) (holding that the presumption of 
service connection for lung cancer under section 3.309(e) was 
rebutted by medical evidence showing that the stomach was the 
primary site); see also VAOPGCPREC 18-97 (holding that 
presumptive service connection may not be established under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a cancer 
that is not associated with herbicide exposure).  As the December 
2007 letter from Dr. Chung reflects that the Veteran's right 
kidney was the primary site of cancer and that the Veteran's lung 
cancer was essentially caused by the Veteran's kidney cancer 
(i.e. the kidney cancer had metastasized to the lung), the 
evidence of record rebuts the presumption of service connection 
for lung cancer associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  Thus, even assuming, for the sake of 
argument, that a diagnosis of lung cancer was of record at the 
time of the October 1980 decision, CUE would still not be 
established given the fact that it was caused by his kidney 
cancer, a disease which has not been associated with herbicide 
exposure.  See id.  However, the Board must emphasize that a 
diagnosis of lung cancer was not of record at the time of the 
October 1980 decision and this fact alone precludes a finding of 
CUE in that decision.  See Damrel, 6 Vet. App. at 245

Finally, the Board notes that the evidence of record does not 
establish that the Veteran, who served in the Navy, ever set foot 
on land in Vietnam or served on a brown water vessel.  Indeed, in 
a November 2005 response to an inquiry by the RO, the National 
Personnel Records Center (NPRC) stated that it was unable to 
determine whether the Veteran had in-country service in Vietnam.  
In May 2008, the Federal Circuit upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military duty 
in order to be entitled to the presumption of herbicide exposure 
under 38 U.S.C. § 1116(a)(1) (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  Thus, at the time of the October 1980 decision, as 
now, it was not evident that the Veteran served within the land 
borders of Vietnam for the purpose of establishing that the 
Veteran was exposed to herbicides in the first place.  Indeed, 
for the reasons discussed above, even if herbicide exposure were 
established, the evidence of record shows that it could not have 
been CUE in the October 1980 decision to find that the Veteran 
did not die of a cancer or other disease caused by such exposure. 

The appellant also submitted a March 2006 article reflecting that 
service members who served aboard certain naval ships off the 
shores of Vietnam may have been exposed to Agent Orange through 
contaminated drinking water.  The article further states that the 
drinking water was linked to bone marrow cancer.  However, this 
article was not of record at the time of the October 1980 denial 
and thus may not be used as a basis for finding CUE in that 
decision.  See Damrel, 6 Vet. App. at 245.  Moreover, according 
to the December 2007 letter from Dr. Chung, the Veteran's bone 
cancer was secondary to his kidney cancer, i.e. was a metastasis 
thereof, thus precluding a finding that it might have been caused 
by Agent Orange exposure.  See Darby, 10 Vet. App. at 246.  The 
Board also finds that this article is too general in nature to 
show that the Veteran himself was exposed to Agent Orange. Sacks 
v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  Even if this evidence had supported 
such a finding, any mistake in the weighing of evidence is not 
enough to constitute CUE.  See Fugo, 6 Vet. App. at 44; see also 
Russell, 3 Vet. App. at 313-14.  However, the Board must 
emphasize that neither this evidence, nor evidence of lung cancer 
or any other disease associated with herbicide exposure was of 
record at the time of the October 1980 decision.  Thus, whether 
or not it might have supported a claim for DIC benefits is moot 
as it has no bearing on whether there was CUE in that decision.  
See Damrel, 6 Vet. App. at 245.

The appellant has not argued, and there is no evidence showing, 
that the Veteran's cancer manifested within one year of service 
separation.  Rather, the evidence of record shows that it was not 
detected until 1977, almost ten years after the Veteran separated 
from active service in 1968.  Thus, service connection could not 
have been awarded on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309(a) for malignant tumors that manifest to a 
compensable degree within one year of separation from service.  
Moreover, given the fact that there was no evidence at the time 
of the October 1980 decision that the Veteran's cancer manifested 
in service or for almost ten years thereafter, it was not CUE to 
deny service connection on a direct basis.  See Shedden, 381 F.3d 
at 1166-67. 

The Board has also considered whether the Veteran's death may 
have been caused by his involvement in tests of chemical and 
biological agents performed as part of the military's Project 112 
/ Project SHAD (Shipboard Hazard and Defense program).  However, 
evidence of the Veteran's participation in this study was not of 
record at the time of the October 1980 denial of DIC benefits and 
thus it may not be used as a basis for finding CUE.  See Damrel, 
6 Vet. App. at 245.  Moreover, according to a March 2004 letter 
from the Under Secretary of Health, it is not known whether 
participation in this study is associated with any adverse health 
effects.  As such, even if the Veteran's participation in this 
study had been known at the time, the October 1980 denial of DIC 
benefits on the basis that the Veteran's death was not service 
connected did not constitute CUE.  

The Board acknowledges the appellant's statements that the cancer 
from which the Veteran died was caused or aggravated by his 
period of service, to include exposure to herbicides and/or his 
participation in tests of chemical and biological agents.  
However, the Board finds that this is a determination too complex 
to be made based on lay observation alone.  Thus, it is a 
determination that is medical in nature and any opinion as to a 
relationship between the Veteran's service and the later 
development of cancer requires medical expertise to constitute 
competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 
1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because 
the appellant, as a lay person, has not been shown to have the 
appropriate medical training or expertise, her statement that the 
Veteran's cancer was caused or aggravated by active service is 
not competent and is outweighed by the findings discussed above.  
See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It is thus not sufficient to find CUE in the October 
1980 denial of DIC benefits.  

The Board notes that the October 1980 denial of DIC benefits does 
not set forth the facts or evidence considered in the decision.  
However, rating decisions dated prior to February 1, 1990 are 
given considerable deference.  In Crippen v. Brown, 9 Vet. App. 
412 (1996), the Court held that silence in a final RO decision 
made before February 1990 cannot be taken as showing a failure to 
consider evidence of record.  In order to establish CUE in a pre-
February-1990 RO decision, it must be clear from the face of that 
decision that a particular fact or law had not been considered in 
the RO's adjudication of the case.  See Eddy v. Brown, 9 Vet. 
App. 52, 58 (1996); see also Joyce v. Nicholson, 19 Vet. App. 36, 
46 (2005).  For the reasons discussed above, the Board finds that 
the record and law as it existed at the time of the October 1980 
decision, and indeed as it exists currently, does not compel the 
conclusion that the outcome of the October 1980 decision would 
have been manifestly different but for any error made in it.  See 
Yates, 213 F.3d at 1374.  In fact, the Board finds that no such 
error has been made.  

In the absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon which 
to find CUE in the October 1980 rating decision.  Accordingly, 
the Veteran's CUE motion must be denied.  See 38 C.F.R. 
§ 3.303(c); Fugo, 6 Vet. App. at 43-44. 


ORDER

The motion to revise or reverse the October 27, 1980 denial of 
DIC benefits based on CUE is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


